NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



 EDWARD SCANLON, IV
                                     Civ. No. 16-4465 (RMB-JS)
               Plaintiff
      v.
                                        SUPPLEMENTAL OPINION
 VALERIA LAWSON, et al.,

               Defendants

APPEARANCES:

KEVIN T. FLOOD, Esq.
181 Route 206
Hillsborough, NJ 08844
          On behalf of Plaintiff

MICHAEL EZRA VOMACKA, Esq.
New Jersey Office of the Attorney General
Richard J. Hughes Justice Complex
25 Market St., P.O. Box 112
Trenton, NJ 08625
          On behalf of Defendants Valeria Lawson, Felix Mickens
          and William M. Burke

BUMB, United States District Judge

     Plaintiff Edward Scanlon IV brought this action under 42

U.S.C. § 1983, the New Jersey Civil Rights Act (“NJCRA”) § 10:6-

2; and the New Jersey Tort Claims Act (“NJTCA”) § 59:1-1 et seq.

On January 15, 2020, this Court entered an Opinion and Order

granting Defendants Valeria Lawson, Felix Mickens, and William M.

Burke’s motion for summary judgment. (Opinion and Order, ECF Nos.

144, 145.) In the prior Opinion, the Court noted that Plaintiff
did   not   oppose   summary   judgment   on   Plaintiff’s   tort   claims.

(Opinion, ECF No. 144 at 11.) Plaintiff, however, conceded all

claims as to Lawson and Mickens, and conceded only the tort claims

as to Burke. (Pl’s Brief, ECF No. 130-10 at 9.) Thus, to clarify,

the Court granted summary judgment to Lawson and Mickens by Order

dated January 15, 2020 (ECF No. 145), without further discussion.



Date:   February 6, 2020

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     2
